DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the RCE filed on11/20/2020.
Claims 1 and 3-21 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 3-6, 9-11, 13-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatt in view of Pleasant (US 6,581,895 B1).

Hatt discloses a target area 10 with a target pattern 34; foldable portions 22 on opposite sides thereof which form a pocket as can be seen in Fig. 4; fold lines 14, 16; and adhesive areas Col. 2, line 44.  Additionally Hatt includes portion 24 which folds over the top of portion 22 as can be seen in Fig. 6 thus capping it.  Furthermore, Hatt in Figure 1 shows items 14, 16, 18 and 20 which are considered to be a plurality of fold lines.
Regarding the added limitations to claim 1 and claim 21, Hatt’s device may be configured as claimed.  Simply folding the top and side portions as shown in Figs. 1-3 without folding the bottom portion allows the device to be configured to slide onto supports.  Regarding the scored line limitations (See Claims 1, 10, and 16), the Pleasant reference explicitly teaches scored lines for the folded portions. See 4:55+
  Hatt’s device is capable of being used with supports in the pockets formed by portions 22 and capped by portion 24 and thus anticipates the claims, In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997), (Claims 1, 3, 4).
Regarding claim 6, folded portion 18 may be used as a carrying handle.
With regard to claim 9, note Col. 2, line 33.


Concerning claim 14, Hatt includes portion 24 which folds over the top of portion 22 as can be seen in Fig. 6 thus capping it.  Portion 24 may be considered the tab extending from the foldable portion to form a cap.
Concerning claim 16, note Fig. 1 of Hatt which shows the device in a flat position with indicated fold lines.  It would have been obvious to one of ordinary skill in the art to have shaped the packaging to the article to maintain a minimum volume.
With regard to claim 18, the pattern shown in Fig. 6 may be considered an advertisement.
Concerning claim 19, Hatt does not disclose how fold the fold lines are applied to the target.  However, the examiner takes official notice that printing is a commonly known method to apply indicia such as fold lines to a substrate.  It would have been obvious to one of ordinary skill in the art to have used such a technique to apply Hatt’s fold lines to his substrate to take advantage of a simple means of manufacture.
With regard to claim 20, note Col. 2, line 33.

Claims 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatt in view of Scott and Pleasant.  

Hatt discloses the claimed device for the reasons explained in the claim 1 rejection with the exception of the material used to form the apparatus.  However, as disclosed by Scott, (Col. 2, lines 45-48) such devices may be made from foam, (which is considered weather resistant) or cardboard.  It would have been obvious to one of ordinary skill in the art to have formed Hatt’s target of either of these materials to take advantages of materials known in the art used for forming targets, (claim 7).
Concerning claims 12 and 17, note Col. 3, line 22 of Scott.  It would have been obvious to one of ordinary skill in the art to have applied Hatt’s target pattern in the same manner to take advantage of a known successful technique in the art. 

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatt in view of Perrine, Sr. (Perrine) and Pleasant.  

Hatt discloses the claimed device as explained in the claim 1 rejection with the exception of the target area extending beyond the folded portions.  However, as disclosed by Perrine it is known in the art to use target supports 30, 32 in peripheral edge slots 26, 28 such that the target area extends beyond the supports.  It would have been obvious to one of ordinary skill in the art to have used supports in Hatt’s peripheral edge slots as seen in Fig. 4 as well to support the target and to allow the target area to extend beyond the support slots as taught by Perrine if it was desired to provide a larger target area.
Claims 1, 3-7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Parker and Pleasant.

Scott discloses an apparatus and method of manufacture comprising a target area at 26; a plurality of foldable portions 36, 38 on opposite sides of the target areas denoted by separate single fold lines as shown in Fig. 2 prior to the portions being folded along those lines into the configuration shown in Fig. 3.  Adhesive areas (Col. 3, ¶1) retain the foldable portions 36, 38 into the configuration shown in Fig. 2 forming a sleeve to accept a support.  Scott does not close off the top of his sleeves such that a pocket is formed.  However, it is known in such apparatuses as disclosed by Parker to provide a closed end 60b, 62b on such sleeves such that they formed pockets, ¶27.  It would have been obvious to one of ordinary skill in the art to have provided such closed ends on Scott’s sleeves as well to help support the material of the apparatus as disclosed at ¶27 of Parker, (claims 1, 2, 4, 21).
With regard to claims 3, 11, 12, 13, and 17, note target pattern 26 and Col. 3, line 17 of Scott indicating the pattern is printed on the target area which is also considered an to be affixed target pattern.
Regarding claims 5, 10, and 16, Scott discloses the claimed device as explained in the claim 1 rejection with the exception of the peel-off or tapes.  However, the examiner took official notice that such coverings are commonly known for adhesive fasteners and such notice has not been challenged making it admitted prior art.  It would have been obvious to one of ordinary skill in the art to have used such on Scott’s adhesives to keep them fresh until they were ready for use.

Regarding claims 7, 9, and 20, note Col. 2, line 45 which discloses the use of foam or cardboard.  Either may be considered “weather resistant.”
Concerning claim 14, Parker’s portions 60b, 62b which cover over the top of portion of the sleeves capping them may be considered the foldable tabs that form a cap.
With regard to claim 15, Scott does not specify which portion of his foldable portions 36 and 38 and target area has the adhesive thereon.  However, under In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) putting the adhesive either the foldable portions or target area would have been an obvious choice to the ordinarily skilled artisan.
Regarding claim 18, any indicia including that on Scott’s target may be considered advertising indicia.
Concerning claim 19, Scott does not disclose how fold the fold lines are applied to the target.  However, the examiner took official notice that printing is a commonly known method to apply indicia such as fold lines to a substrate.  It would have been obvious to one of ordinary skill in the art to have used such a technique to apply Scott’s fold lines to his substrate to take advantage of a simple means of manufacture.

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 and further in view of Perrine, Sr. (Perrine).  

.

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments against the rejections reference In Re Keller where the courts held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” (See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981))  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Furthermore, it has been held that the omission of an element and its function is obvious if the function of the element is not desired.  See In 
Furthermore, the applicant’s arguments directed towards the use of the folded portions as supports are seen to be directed towards the intended use of the apparatus of which the prior art is capable of achieving.  Having the reference show closed off portions of the folded sections is not considered to teach away from the combination as a reference must explicitly criticize, discredit, or otherwise discourage the solution claimed.  Have corners closed off at one point of a folding process is not considered to explicitly criticize, discredit, or otherwise discourage the solution claimed.  Furthermore, if the closed off corners where not desired the examiner considers the exclusion of such closed off corners to be an obvious matter of choice to one of ordinary skill in the art at the time of the invention.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711